
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 35
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 5, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		To establish the Joint Congressional
		  Committee on Inaugural Ceremonies for the inauguration of the President-elect
		  and Vice President-elect of the United States on January 21,
		  2013.
	
	
		1.Establishment of joint
			 committeeThere is established
			 a Joint Congressional Committee on Inaugural Ceremonies (in this resolution
			 referred to as the joint committee) consisting of 3 Senators and
			 3 Members of the House of Representatives, to be appointed by the President of
			 the Senate and the Speaker of the House of Representatives, respectively. The
			 joint committee is authorized to make the necessary arrangements for the
			 inauguration of the President-elect and Vice President-elect of the United
			 States on January 21, 2013.
		2.Support of the joint
			 committeeThe joint
			 committee—
			(1)is authorized to utilize appropriate
			 equipment and the services of appropriate personnel of departments and agencies
			 of the Federal Government, under arrangements between the joint committee and
			 the heads of those departments and agencies, in connection with the inaugural
			 proceedings and ceremonies; and
			(2)may accept gifts and donations of goods and
			 services to carry out its responsibilities.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
